Citation Nr: 1646498	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  08-36 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for carpal tunnel syndrome (CTS) of the right hand from June 1, 2007 to June 30, 2011, in excess of 10 percent from September 1, 2011 to January 28, 2016, and in excess of 30 percent from January 29, 2016 to the present (exclusive of a temporary 100 percent evaluation assigned from July 1, 2011 to August 31, 2011).  

2.  Entitlement to an initial compensable rating for carpal tunnel syndrome (CTS) of the left hand from June 1, 2007 to August 11, 2011, in excess of 10 percent from October 1, 2011 to January 28, 2016, and in excess of 20 percent from January 29, 2016 to the present (exclusive of a temporary 100 percent evaluation assigned from August 12, 2011 to September 30, 2011).  

3.  Entitlement to an initial compensable rating for bilateral plantar fasciitis from June 1, 2007 to July 5, 2012, and in excess of 10 percent from July 6, 2012 to the present.  

4.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae.  

5.  Entitlement to service connection for bilateral pes planus.  

6.  Entitlement to service connection for a headache disability, to include migraines.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse 


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1984 to May 2007.  

This matter comes before the Board of Veterans' Appeals on appeal from June 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims were remanded in December 2011 for evidentiary development.  

The Veteran appeared at a Travel Board hearing in May 2011.  A transcript is of record.  



FINDING OF FACT

In a November 2016 written statement, the Veteran articulated his desire to withdrawal appeals for entitlement to higher ratings for right hand CTS, left hand CTS, bilateral plantar fasciitis, and pseudofolliculitis barbae, as well as claims for entitlement to service connection for bilateral pes planus and a headache disability; as a consequence, there are no justiciable issues currently present before the Board.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to an initial compensable rating for carpal tunnel syndrome (CTS) of the right hand from June 1, 2007 to June 30, 2011, in excess of 10 percent from September 1, 2011 to January 28, 2016, and in excess of 30 percent from January 29, 2016 to the present (exclusive of a temporary 100 percent evaluation assigned from July 1, 2011 to August 31, 2011), is withdrawn.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The claim for entitlement to an initial compensable rating for carpal tunnel syndrome (CTS) of the left hand from June 1, 2007 to August 11, 2011, in excess of 10 percent from October 1, 2011 to January 28, 2016, and in excess of 20 percent from January 29, 2016 to the present (exclusive of a temporary 100 percent evaluation assigned from August 12, 2011 to September 30, 2011), is withdrawn.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The claim for entitlement to an initial compensable rating for bilateral plantar fasciitis from June 1, 2007 to July 5, 2012 and in excess of 10 percent from July 6, 2012 to the present, is withdrawn.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The claim for entitlement to an initial compensable evaluation for pseudofolliculitis barbae is withdrawn.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The claim for entitlement to service connection for bilateral pes planus is withdrawn.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

6.  The claim for entitlement to service connection for a headache disability, to include migraines, is withdrawn.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a November 2016 written statement submitted by his representative, the Veteran properly withdrew his appeals for entitlement to higher ratings for right hand CTS, left hand CTS, bilateral plantar fasciitis, and pseudofolliculitis barbae, and also, he withdrew claims for entitlement to service connection for pes planus and headache disabilities.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.







ORDER

The claim for entitlement to an initial compensable rating for carpal tunnel syndrome (CTS) of the right hand from June 1, 2007 to June 30, 2011, in excess of 10 percent from September 1, 2011 to January 28, 2016, and in excess of 30 percent from January 29, 2016 to the present (exclusive of a temporary 100 percent evaluation assigned from July 1, 2011 to August 31, 2011), is dismissed.  

The claim for entitlement to an initial compensable rating for carpal tunnel syndrome (CTS) of the left hand from June 1, 2007 to August 11, 2011, in excess of 10 percent from October 1, 2011 to January 28, 2016, and in excess of 20 percent from January 29, 2016 to the present (exclusive of a temporary 100 percent evaluation assigned from August 12, 2011 to September 30, 2011), is dismissed.  

The claim for entitlement to an initial compensable rating for bilateral plantar fasciitis from June 1, 2007 to July 5, 2012, and in excess of 10 percent from July 6, 2012 to the present, is dismissed.  

The claim for entitlement to an initial compensable evaluation for pseudofolliculitis barbae is dismissed.  

The claim for entitlement to service connection for bilateral pes planus is dismissed.  

The claim for entitlement to service connection for a headache disability, to include migraines, is dismissed.  


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


